                         Case 20-20403-LMI      Doc 42    Filed 03/08/21    Page 1 of 5




                                     UNITED STATES BANKRUPTCY COURT
                                      SOUTHERN DISTRICT OF FLORIDA
                                             www.flsb.uscourts.gov

      In re: Ruben Carrazana                                     Case No. 20-20403-LMI
                                                                   Chapter 13
                               Debtor(s)   /

                                               OBJECTION TO CLAIM

                                     IMPORTANT NOTICE TO CREDITOR:
                                    THIS IS AN OBJECTION TO YOUR CLAIM

                This objection seeks either to disallow or reduce the amount or change the priority status of
        the claim filed by you or on your behalf. Please read this objection carefully to identify which claim
        is objected to and what disposition of your claim is recommended.

               If you disagree with the objection or the recommended treatment, you must file a written
        response WITHIN 30 DAYS from the date of service of this objection, explaining why your claim
        should be allowed as presently filed, and you must serve a copy to the undersigned
        [attorney][trustee] OR YOUR CLAIM MAY BE DISPOSED OF IN ACCORDANCE WITH THE
        RECOMMENDATION IN THIS OBJECTION.

               If your entire claim is objected to and this is a chapter 11 case, you will not have the right to
        vote to accept or reject any proposed plan of reorganization until the objection is resolved, unless
        you request an order pursuant to Bankruptcy Rule
        3018(a) temporarily allowing your claim for voting purposes.

               The written response must contain the case name, case number, and must be filed with the
        Clerk of the United States Bankruptcy Court.

                 301 North Miami Avenue, Room 150, Miami, FL 33128

        Pursuant to Bankruptcy Rule 3007 and Local Rule 3007-1, Debtor objects to the following claim(s)
        filed in this case:
        Claim                                    Amount of
        No.             Name of Claimant         Claim

        3               Bank of America /          $191,764.48
                        Deutsche Bank National
                        Trust Company As Trustee

        Basis for Objection and Recommended Disposition

       On or about November 16, 2020, Creditor filed a secured proof of claim in the amount of
       $191764.48 and an arrearage in the amount of $2,356.40 for the Debtor’s mortgage on his
LF-24 (rev. 12/01/09)                              Page 1 of 2
                        Case 20-20403-LMI        Doc 42     Filed 03/08/21     Page 2 of 5




       homestead property for the account ending in 0121. Said Creditor will be paid outside the plan and
       directly by the Debtor. Debtor requests the claim be allowed as filed with no distribution from the
       Chapter 13 Trustee.

        WHEREFORE the above-mentioned Debtor, respectfully requests that the Court grant the relief
        sought herein.
        *Notwithstanding the requirements of Bankruptcy Rule 3007, up to five objections to claim may be
        included in one pleading. (See Local Rule 3007-1(C).)

                                         CERTIFICATE OF SERVICE
              I HEREBY CERTIFY that a true copy of the foregoing was sent on March 8, 2021 electronically
        to Nancy K. Neidich, Trustee and mailed via U.S. First-Class Mail, unless otherwise noted, to:

        Bank of America
        450 American Street
        Simi Valley, CA 93065-6285

        Deutsche Bank National Trust Company
        As Trustee Bank of America, N.A.
        P.O. Box 31785
        Tampa, FL 33631-3785

        Deutsche Bank National Trust Company
        As Trustee Bank of America, N.A.
        c/o Lindsey Savastano, Esq.
        One East Broward Blvd, Suite 111
        Fort Lauderdale, FL 33301

        Bank of America, N.A.
        c/o Brian Moynihan, CEO
        100 N. Tryon Street
        Charlotte, NC 28255

        Deutsche Bank National Trust Co.
        c/o Eric Smith, CFO
        60 Wall Street
        NYC60-4006
        New York, NY 10005




                                       CERTIFICATE OF ADMISSION

               I HEREBY CERTIFY that I am a member of the Bar of the United States District Court for the
        Southern District of Florida and I am in compliance with the additional qualifications to practice in this

LF-24 (rev. 12/01/09)                                Page 2 of 2
                        Case 20-20403-LMI        Doc 42     Filed 03/08/21     Page 3 of 5




        Court set forth in Local Rule 2090-1(A).
                                                            Respectfully Submitted:

                                                            Robert Sanchez, P.A.
                                                            Attorney for Debtor
                                                            355 West 49th Street
                                                            Hialeah, FL 33012
                                                            Tel. 305-687-8008
                                                            Fax. 305-512-9701

                                                            By: /s/ Robert Sanchez________________
                                                              [X]Robert Sanchez, Esq., FBN#0442161

        The party filing this objection to claim must file a certificate of service in accordance with Local Rule
        2002-1(F).




LF-24 (rev. 12/01/09)                                Page 2 of 2
                        Case 20-20403-LMI         Doc 42     Filed 03/08/21      Page 4 of 5




                                      UNITED STATES BANKRUPTCY COURT
                                       SOUTHERN DISTRICT OF FLORIDA
                                              www.flsb.uscourts.gov

        In re: Ruben Carrazana                Case No. 20-20403-LMI-

                                                                     Chapter 13

               Debtor(s)      /

                 ORDER SUSTAINING DEBTOR’S OBJECTION TO CLAIM OF Bank of America

               This matter having been considered without hearing upon the Debtor's Objection to Claim[s] of
        Bank of America [DE #____], and the objector by submitting this form order having represented that the
        objection was served on the parties listed below, that the 30-day response time provided by Local Rule
        3007-1(D) has expired, that no one listed below has filed, or served on the objector, a response to the
        objection, and that the relief to be granted in this order is the identical relief requested in the objection,
        and this court having considered the basis for the objection to the claim, it is

        ORDERED that Debtor's objection to the following claim is sustained:

        Claim holder                                  Claim No.
        Bank of America               3
        Disposition:
LF-24 (rev. 12/01/09)                                 Page 3 of 2
                        Case 20-20403-LMI         Doc 42     Filed 03/08/21     Page 5 of 5




        *and the claim is stricken [without prejudice to Claimant to pursue its interest in the collateral]; or as
        duplicative; Claim #_____ is stricken and Claim #_____ is allowed; or
        as a late filed claim and subject to further consideration upon the determination that sufficient funds exist
        to pay the claim in its order of priority;
        and the claim shall be classified as a         claim in the amount of $     .

                                                             ###
        Submitted by:
        Robert Sanchez, P.A.,
        355 W 49 ST,
        Hialeah, FL 33012
        (305) 687-8008

        Robert Sanchez, P.A shall serve a copy of the signed order on all required parties and file with the court a
        certificate of service conforming with Local Rule 2002-1(F).

        AGREED ORDER SUSTAINING DEBTOR’S OBJECTION TO CLAIM OF XXXX
        This matter having come on to be heard at X____, on _____, on the Debtor's Objection to Claim[s] of
        XXXX [DE #____], this Court having noting agreement of parties and based upon the record, it is,
        ORDERED:
        1.    The Debtor's Objection to Claim No. XXX filed by ____, is SUSTAINED, in part.
        2.    Claim No. _____ filed by ¬¬¬¬¬____, as an unsecured / secured claim, in the amount of $XXX, is
        STRICKEN and DISALLOWED.
        3.    Debtors' request for damages, fees and costs is DENIED WITH PREJUDICE.




LF-24 (rev. 12/01/09)                                Page 4 of 2
